Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lafawn Dewayne Bobbitt appeals the district court’s order denying his motion for appointment of counsel to investigate new evidence in his criminal case. Bobbitt was convicted in 1998; this court affirmed the conviction and later denied Bobbitt relief under 28 U.S.C.A. § 2255 (West Supp.2012). Because Bobbitt is not eligible for court-appointed counsel at this juncture, we affirm the order of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.